***********
The Opinion and Award is hereby AMENDED as follows:
 FINDINGS OF FACT
By amending Finding of Fact 23 to read as follows:
    23. Plaintiff received short-term disability payments for the period from August 10, 2008 through January 10, 2009 totaling $4,298.98. The benefits were fully funded by Defendant-Employer.
 CONCLUSIONS OF LAW
By amending Conclusion of Law 5 to read as follows: *Page 2
    5. Plaintiff has shown that he was totally disabled from July 29, 2008 through January 12, 2009, in that he was physically incapable of any employment during that time spent recuperating from his total right hip replacement. Plaintiff is entitled to temporary total disability compensation for that period, subject to full credit for the $4,298.98 in short-term disability compensation that Plaintiff received during said period. N.C. Gen. Stat. §§ 97-29 97-42.
                               *********** AWARD
By amending Award 1 to read as follows:
    1. Subject to the attorney's fee provision below, Defendant shall pay Plaintiff, in a lump sum, temporary total disability compensation in the amount of $620.44 per week for the period from July 29, 2008 through January 12, 2009, less a credit of $4,298.98.
                               ***********
In all other respects the Opinion and Award filed on February 9, 2010, remains in full force and effect.
This the 25th day of February 2010.
                                S/___________________ DANNY LEE MCDONALD COMMISSIONER
CONCURRING:
S/___________________ LAURA K. MAVRETIC COMMISSIONER
S/___________________ DIANNE C. SELLERS COMMISSIONER *Page 1